Citation Nr: 0530532	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-11 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2000 and October 2001 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The first decision 
denied the veteran's claim seeking entitlement to service 
connection for hypertension as not well grounded.  In the 
October 2001 rating decision, the RO readjudicated, and 
denied the claim on the merits, pursuant to the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005).  

In October 2003, the Board remanded the case to the RO for 
additional development.  In accordance with the veteran's 
request for a hearing on appeal, the Board remanded the case 
to the RO for a video conference hearing in June 2005.  

On August 22, 2005, the veteran testified from the RO via 
video conference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript is associated with the 
record.  It is now before the Board for further appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the VCAA was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See  66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005). 

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Consequently, a remand is 
required to comply with the notice and duty to assist 
provisions contained in the VCAA.

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The United States Court of Appeals for Veterans Claims 
(Court) has further held that the "duty to assist" the 
appellant includes advising him that, even though service 
records were not available, alternate proof to support the 
claim will be considered.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).

VA's Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in a claim where there 
are missing records.  Such sources include statements from 
service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals and clinics, evidence from private 
physicians who may have treated the veteran, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  While the veteran did 
submit statements from laypersons, including his wife, 
brother and two registered nurses, it does not appear that 
the RO has advised the appellant regarding the alternative 
evidence, which may be submitted instead.  Therefore, the RO 
should contact the appellant and advise him that, in light of 
the veteran's missing records, he may provide such 
alternative evidence.

In this case, the veteran testified that if his service 
medical records were available, they should show that he was 
diagnosed with hypertension on his exit service medical 
examination, at which he was told by the Army doctor to seek 
treatment from a private physician, after discharge.  The 
veteran testified he did receive treatment within two months 
following his separation from active duty.  

The Board notes there are no service medical records in this 
case.  In November 2001 service medical records were 
requested through the National Personnel Records Center 
(NPRC).  The NPRC indicated that no service medical records 
or Surgeon General's Office records were on file at NPRC as 
it was a "fire-related record."  Thus, it is likely that the 
rest of the veteran's reports were destroyed in the 1973 fire 
at that facility.  VA must make more than a single attempt to 
locate such records, and must inform the appellant of their 
absence, so that he may independently seek to obtain them.  
See McCormick v. Gober, 14 Vet. App. 39, 49 (2000).  The 
heightened duty to assist includes the obligation to search 
for alternate methods of proving service connection.  The 
Board notes that the veteran was asked to provide information 
through VA form NAF 13055 in February 2000 and did not.  The 
Board reminds the claimant that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

At the veteran's hearing he stated that he had surgery on his 
back in a VA medical facility in 1967.  The RO should request 
from the veteran information pertaining to his 1967 back 
surgery, to include the time period, the name of the 
facility, as well as the names of any VA medical center he 
has gone to after discharge from active duty up to December 
1998. 

The claims file does not show an attempt by the RO to secure 
a copy of the veteran's Social Security Administration (SSA) 
records.  As these records may concern the veteran's 
hypertension, they may be relevant in evaluating the claim 
and should be obtained. "  As part of the Secretary's 
obligation to review a thorough and complete record, VA is 
required to obtain evidence from the SSA, including any 
decisions by the administrative law judge, and to give that 
evidence appropriate consideration and weight."  Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The VA should attempt to complete the 
development of the evidence with regard 
to the missing service medical records in 
accordance with the provisions of the VA 
adjudication Procedure Manual, M21-1, 
Part III, paragraphs 4.23, 4.25, and 
4.29, including having the veteran fill 
out a complete NA Form 13055, Request for 
Information Needed to Reconstruct Medical 
Data. The veteran should be instructed to 
include the organizations to which he was 
assigned during active duty (battalion, 
regiment, etc.), if he is unable to do 
so, the VA should use the veteran's DD 
Form 217A or any other personnel records 
to complete any information needed by the 
NPRC.

2.  The VA should advise the veteran that 
he can submit alternate evidence to 
support his claim for service connection 
for hypertension, including statements 
from service medical personnel; 
statements from individuals who served 
with him ("buddy" certificates or 
affidavits); employment physical 
examinations; medical evidence from 
hospitals, clinics and private physicians 
from whom he may have received treatment, 
especially soon after discharge; letters 
written during service; and insurance 
examinations.  The VA should assist the 
veteran in this respect, and should 
pursue all logical follow-up development 
pertaining to diagnosis of, and treatment 
for, hypertension.

3.  The VA should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
hypertension from February 1959 to 
December 1998. The VA should obtain 
records from each health care provider 
the veteran identifies that still might 
have records, if not already in the 
claims file.  In particular, VA should 
try to obtain records from the VA medical 
facility where the veteran had back 
surgery in 1967, to include archived 
records.  Thus, VA should ask the veteran 
for any other information he may 
remember.  If any records are 
unavailable, please have the provider so 
indicate.    

4.  The VA should request and associate 
with the claims file copies of any 
decisions and accompanying medical 
records submitted in support of any 
claim(s) by the veteran for disability 
benefits from the Social Security 
Administration (SSA) or utilized in 
reaching a decision. Otherwise, the SSA 
should furnish a statement indicating 
that such records have been destroyed 
and/or no longer exist.

5.  The VA must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005), and 38 C.F.R. § 3.159 
(2005) as well as VAOPGCPREC 7-2004.  In 
particular, the VA must inform the 
claimant (1) about the information and 
evidence not of record that is necessary 
to substantiate his service connection 
claim for hypertension on a presumptive 
basis; and (2) request or tell him to 
provide any evidence in his possession 
that pertains to his claim. The claims 
file must include documentation that 
there has been compliance with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting the issue on 
appeal.

6.  After completion of 1 through 5 
above, the VA should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
cardiovascular examination, in order to 
determine the nature, extent, and 
etiology of any cardiovascular disease 
found.  The claims file and treatment 
records must be available to, and be 
reviewed by, the examiner in connection 
with the examination, and the examiner 
should so indicate in the report.  All 
special studies or tests deemed necessary 
by the examiner are to be accomplished.  
The examination report should include a 
detailed account of all pathology found 
to be present. The examiner should 
provide explicit responses to the 
following questions:

(a)  Does the veteran have any 
cardiovascular disease, to include 
hypertension?

(b)  If hypertension is found, the 
examiner should determine the etiology 
and the nature and extent of such 
hypertension.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not (50 percent or more 
probability) that such hypertension: (1) 
began during or was aggravated 
(worsened), as the result of some 
incident of active service; or (2) was 
manifest in the veteran within one year 
of discharge from service (February 
1959). 

The examiner should clearly outline the 
rationale for any opinion expressed and 
address the March 2000 private 
physician's opinion.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

7. After completion of the above, the VA 
should readjudicate the appellant's 
claim, including any additional evidence 
obtained by the VA on remand.  If any 
determination remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time to respond.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claims.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2005).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 
 
 
 

